Citation Nr: 9920469	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (RO) that denied the veteran's petition to reopen his 
claim for service connection for a back disorder.  The Board 
denied the reopening of the claim in a decision dated July 
22, 1996.

The veteran appealed the Board's July 22, 1996, decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in an October 1998 order, the Court vacated the 
Board's July 22, 1996, decision and remanded the case to the 
Board, stating that, in light of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), a recent decision of United States Court of 
Appeals for the Federal Circuit, "remand is necessary for 
the Board to apply 38 C.F.R. § 3.156(a) and Hodge."

On remand, the veteran submitted additional evidence in April 
1999 and waived his right to have the RO consider the 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(1998).

Prior to the Court's vacating the July 22, 1996, Board 
decision, a hearing was held in this case at the RO on 
February 6, 1996, before the undersigned member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case on remand from the 
Court.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was denied by the Board in January 1992 on the basis 
that the veteran had not submitted new and material evidence 
to reopen the claim following a prior rating decision which 
became final.

2.  In January 1992 the Board resolved that the additional 
evidence submitted did "not provide anything other than the 
veteran's own assertions tending to show a relationship 
between his present back disability and an event in 
service."

3.  The "specific matter under consideration" in this case 
is whether the veteran's current back disorder, first shown 
after his separation from military service, is the result of 
injury sustained by the veteran while in service.

4.  In April 1999, the veteran submitted a report from a 
private physician which reflected diagnoses of chronic 
lumbosacral strain with active herniated nucleus pulposus 
L3-L4, L1-L2 and status post laminectomy L4-L5, and in which 
the physician stated that the veteran's present condition 
"is due to the accident he had while a member of the United 
States Army."

5.  The examination report submitted in April 1999 bears 
directly and substantially on the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed service connection for a back disorder 
for the first time in November 1975 at which time he alleged 
that he had sustained a back injury in service in 1962.  
Service medical records include a notation, dated May 1963, 
recording the veteran's complaints that someone kicked him in 
the back.  X-rays taken at that time showed fracture of the 
8th, 9th, and 10th ribs on the left.  The service medical 
records also show that he was treated by having the ribs 
taped and that he was returned to duty.  The veteran's 
October 1963 separation examination report reflected no 
complaints or findings of a back disorder.  On a December 
1975 VA examination report, the diagnosis was chronic low 
back strain.  The claim for service connection for a back 
disorder was denied in a January 1976 rating decision.  The 
veteran did not appeal, and the rating decision was final.  
38 U.S.C.A. § 7105(c) (West 1991).  

The veteran's claim for service connection for a back 
disorder was denied by the Board in January 1992 on the basis 
that the veteran had not submitted new and material evidence 
to reopen this claim.  The January 1992 Board decision noted 
that the additional evidence of record since the January 1976 
rating decision did "not provide anything other than the 
veteran's own assertions tending to show a relationship 
between his present back disability and an event in 
service."  See January 1992 Board Decision at 6.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of Appeals 
for Veterans Claims (Court) provided a standard, adopted from 
a district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174; see 38 C.F.R. § 3.156 (1998).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  Therefore, the Federal Circuit overruled 
the Colvin test for the purposes of reopening claims for the 
award of veterans' benefits and stated that whether new 
evidence is material must be evaluated "under the proper, 
regulatory standard."  Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  Hodge, 155 F.3d at 
1359-60.  The Federal Circuit stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals [now the United States 
Court of Appeals for Veterans Claims] 
that not every piece of new evidence is 
"material"; we are concerned, however, 
that some new evidence may well 
contribute to a more complete picture of 
the circumstances surrounding the origin 
of a veteran's injury or disability.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the Court stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

In this case, the "specific matter under consideration" is 
whether a current back disorder, first shown to exist by 
medical evidence dated in 1975, is the result of an injury 
sustained to the 8th, 9th, and 10th ribs in service in May 
1963.  The January 1992 Board had found that the evidence 
submitted since the January 1976 rating decision denying the 
claim was insufficient with regard to this matter to warrant 
reopening the claim because the evidence at that time of a 
relationship between the injury and the current back disorder 
consisted only of the veteran's own allegations.

In April 1999, however, the veteran submitted to the Board an 
undated examination report from a private physician which 
reflected diagnoses of chronic lumbosacral strain with active 
herniated nucleus pulposus L3-L4, L1-L2 and status post 
laminectomy L4-L5 and in which the physician stated that the 
veteran's present condition "is due to the accident he had 
while a member of the United States Army."  Although the 
examination report itself is undated, the doctor referred to 
a magnetic resonance imaging (MRI) report dated in October 
1996 and so the examination to which the report refers 
appears to have been conducted sometime after October 1996.

Because the undated report of the private physician submitted 
in April 1999 provides medical evidence which is relevant to 
the issue of a link or relationship between an injury 
sustained in service and the current back disorder, the Board 
finds that it "bears directly and substantially on the 
specific matter under consideration" in this case and that 
it is "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  Accordingly, the Board concludes that new 
and material evidence has been submitted to reopen a claim 
for service connection for a back disorder, and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

The Court has indicated that, after the Board reopens a claim 
for service connection based on new and material evidence 
under 38 C.F.R. § 3.156(a), the Board must then consider 
whether the claim for service connection is well grounded.  
Hickson v. West, 12 Vet. App. 247, 252 (1999); 38 U.S.C.A. 
§ 5107(a) (West 1991).  In general, establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself in service and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The law provides that "a person who submits a claim for [VA] 
benefits . . . shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is generally required.  Id. at 93.  In Caluza 
v. Brown, the Court held that for a service-connected claim 
to be well grounded, there generally must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998).  Where the determinative issue is 
factual rather than one requiring medical judgment, lay 
testimony may constitute sufficient evidence to make the 
claim well grounded.  Grottveit, 5 Vet. App. at 93.  
Similarly, lay evidence concerning the manifestations of a 
chronic condition during service or within a presumption 
period may suffice.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  When a condition is not chronic and there 
is no medical evidence of a causal nexus, continuity of 
symptomatology, which may be shown by medical evidence or lay 
testimony, would be required.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  In 
determining whether a claim is well grounded, only the 
evidence in support of the claim is evaluated and that 
evidence is presumed to be credible.  See Elkins, 12 Vet. 
App. at 219.

In this case, evidence of record includes (1) service medical 
records showing a history provided by the veteran of having 
been kicked in the back and showing treatment for three 
fractured ribs in May 1963; (2) medical records reflecting 
diagnoses of a low back disorder since 1975 including, most 
recently, an undated examination report of a private 
physician reflecting diagnoses of chronic lumbosacral strain 
with active herniated nucleus pulposus L3-L4, L1-L2 and 
status post laminectomy L4-L5; and (3) a statement from the 
private physician linking the veteran's current condition to 
an accident during service.  Accordingly, the Board concludes 
that all three Caluza elements are fulfilled in this case and 
that therefore the claim for service connection for a back 
disorder is a well grounded claim.

However, the Board notes that the history of the injury or 
accident reported by the veteran to the private doctor is not 
entirely confirmed by the service medical records and that 
there is no indication that the doctor had the opportunity to 
review those records.  Therefore, the Board finds that this 
is not the type of well grounded claim that is meritorious on 
its own but one that is perhaps capable of substantiation 
with further development of the medical evidence.  Murphy, 1 
Vet. App. at 81 (A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation); cf. Hickson, 12 Vet. App. at 253 (holding 
that the Board did not err in discounting the probity of a 
doctor's statement as to nexus because of the fact that it 
linked the appellant's back pain to an unspecified trauma, 
that it was not supported by clinical medical records, and 
that it was outweighed by a VA examiner's conclusion that the 
veteran's back problems were not related to service.); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that "[a 
medical] opinion based upon an inaccurate factual premise has 
no probative value.").  Therefore, the Board will remand the 
case for further development of the medical evidence pursuant 
to VA's duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

New and material evidence having been submitted, a claim for 
service connection for a back disorder is reopened.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board has reopened the veteran's claim based on the 
undated report of a neurologic evaluation conducted by Hector 
J. Cases Mayoral, M.D., which was received by the Board in 
April 1999.  The private doctor diagnosed chronic lumbosacral 
strain with active herniated nucleus pulposus L3-L4, L1-L2 
and status post laminectomy L4-L5 and stated in the report 
that the veteran's current condition "is due to the accident 
he had while a member of the United States Army."

However, the Board notes that the history of the injury or 
accident reported by the veteran to the private doctor is not 
entirely confirmed by the service medical records and that 
there is no indication that the doctor had the opportunity to 
review those records.  In this regard, the private doctor's 
report shows that the veteran reported "an episode of loss 
of consciousness in which he received trauma to the low 
back."  The service medical records reflect no loss of 
consciousness and show that the veteran fractured three ribs.  
The ribs were taped and he was returned to duty.

Therefore, the Board has concluded that this is not the type 
of well grounded claim that is meritorious on its own but one 
that is perhaps capable of substantiation with further 
development of the medical evidence.  Murphy, 1 Vet. App. at 
81 (A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation); cf. 
Hickson, 12 Vet. App. at 253 (holding that the Board did not 
err in discounting the probity of a doctor's statement as to 
nexus because of the fact that it linked the appellant's back 
pain to an unspecified trauma, that it was not supported by 
clinical medical records, and that it was outweighed by a VA 
examiner's conclusion that the veteran's back problems were 
not related to service.); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (holding that "[a medical] opinion based upon 
an inaccurate factual premise has no probative value.").  
Accordingly, the claim must be remanded for further 
development of the evidence.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all non-VA health care 
providers who have treated him for his 
back disorder since his final separation 
from active military service.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all the records of any 
treatment provided to the veteran by 
Hector J. Cases Mayoral, M.D., Neurology, 
Cond. Professional Center, Caguas, Puerto 
Rico  00725.
If the RO is unable to get the records 
from Dr. Cases Mayoral or from any other 
private physician reported by the 
veteran, he should be notified and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998).

2.  The RO should obtain copies of any 
records reflecting pertinent VA medical 
treatment received by the veteran since 
his military service that are not already 
in the file.  

3.  Thereafter, the veteran should be 
scheduled for a VA medical examination 
limited to determine the nature and 
extent of his back disorder.  The 
physician must review all the medical 
data on file, particularly the service 
medical records (and specifically, the 
notation recording the veteran's 
complaints that someone kicked him in the 
back; that x-rays taken at that time 
revealed fracture of the 8th, 9th, and 
10th ribs on the left; and that he was 
treated by having the ribs taped.) and 
those records pertaining to examination 
and treatment following service to 
include the undated neurologic 
examination report of Hector J. Cases 
Mayoral, M.D.  The physician should then 
specifically address the following 
questions:  (1) what is the current and 
proper diagnosis of the veteran's back 
disorder; (2) whether the medical 
evidence on file establishes the presence 
of the veteran's current back disorder 
during his military service or during the 
first post service year; (3) if there is 
no medical evidence of a back disorder in 
service or during the first year 
thereafter, the physician should clearly 
indicate so; and (4) based on all the 
medical records and without resorting to 
speculation, the physician should 
indicate what is the date of onset of the 
veteran's back disorder and whether there 
is a reasonable probability that his 
current back pathology is the result of 
the fracture sustained to his ribs in 
service. If there is no medical 
possibility of a relationship between the 
injury in service and the veteran's 
current back disorder, the physician 
should clearly and unequivocally indicate 
so.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached, 
particularly with respect to the opinion 
as to whether or not the current back 
condition is or is not related to the 
injury in service.  The entire claims 
folder and a copy of this remand should 
be made available to, and reviewed by the 
examiner prior to the examination.

4.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  The 
RO should ensure that the medical report 
is complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1998);  See 
also Stegall v. West,  11 Vet.App. 268 
(1998). 

5.  Following completion of the 
foregoing, the RO should consider the 
veteran's claim for service connection 
for a back disorder in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for the 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1998).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Subsequently the entire claims folder should be returned to 
the Board for further appellate consideration, if in order.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

